Citation Nr: 1434033	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-06 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether the reduction of the disability rating from 30 percent to 0 percent for pseudofolliculitis barbae (PFB) and dry skin, effective February 1, 2008, was proper.

2.  Entitlement to an evaluation in excess of 30 percent for PFB and dry skin.


REPRESENTATION

Appellant represented by:	To be determined


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1992 to June 1994 and November 1995 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which reduced the disability rating for PFB and dry skin, from 30 percent to 0 percent effective February 1, 2008.   

In his February 2009 substantive appeal (VA Form 9), the Veteran stated that his skin condition was not getting any better and he felt that a higher rating was warranted.  In February 2012, the Board remanded the matter for further development, to include a VA examination.  As will be discussed below, the Board is granting the restoration of the 30 percent evaluation effective February 1, 2008.  The Board also notes that the RO, in a November 2012 rating decision, increased the disability rating for PFB and dry skin to 30 percent effective March 26, 2012.  However, as this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the increased rating issue remains pending.  AB v. Brown, 6 Vet. App. 35 (1993).

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, the evidence does not indicate, and the Veteran has not alleged that he is unemployable due to his service-connected skin condition. Therefore, a claim for TDIU is not inferred.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issue of entitlement to an evaluation in excess of 30 percent for PFB is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The November 2007 rating decision, which reduced the Veteran's disability rating from 30 percent to 0 percent for PFB and dry skin, did not consider the required regulatory provisions and denied the Veteran due process.


CONCLUSION OF LAW

The RO's decision to reduce the rating for PFB and dry skin from 30 to 0 percent from February 1, 2008, is void ab initio, and restoration of the 30 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As discussed below, the Board finds that the reduction in the Veteran's 30 percent disability rating for his service-connected PFB and dry skin was not appropriate, and such disability rating should be restored.  As this decision represents a complete grant of the benefit sought, the Board finds no need to discuss VA's duty to notify and to assist the Veteran.

The record indicates that in a December 2002 rating decision, the RO awarded service connection for PFB and dry skin. An evaluation of 30 percent was assigned from January 17, 2002.  In May 2006, the RO notified the Veteran that it proposed to reduce the evaluation from 30 percent to 0 percent.  A November 2007 rating decision reduced the disability evaluation of PFB and dry skin to 0 percent effective on February 1, 2008.  The Veteran filed a notice of disagreement in March 2008, and a VA Form 9 in February 2009.  Following the Board's remand in February 2012, the Appeals Management Center (AMC) issued a November 2012 rating decision increasing the rating for PFB and dry skin to 30 percent following a March 2012 VA examination.

Generally, reexaminations disclosing improvement, physical or mental, in a service-connected disability will warrant reduction in rating.  38 C.F.R. § 3.344(c).  Three questions must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown , 5 Vet. App. 413, 420 (1993).

Here, the procedural safeguards relating to a rating reduction have not been met.  Specifically, when a reduction in evaluation is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  In this case, the RO's April 2006 notification to the Veteran of the proposed reduction, indicated that the Veteran's rating for PFB was to be reduced from 30 to zero percent.  

However, a review of the April 2006 proposed reduction, the November 2007 rating decision, and the January 2009 statement of the case (SOC), shows that the RO appeared to have essentially analyzed the issue of reduction of the 30 percent rating as a claim for an increased rating.  Specifically, the April 2006 proposed rating decision, the November 2007 rating decision, and the January 2009 SOC, simply discussed the rating criteria used to rate the disability at issue.  The RO failed to provide the provisions of 38 C.F.R. § 3.344, much less analyze the pertinent facts or apply them to the controlling regulation.  Of particular note, its analysis did not discuss the issue of whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Id.; Brown.  Therefore, the Board finds that the RO's analysis was not in compliance with 38 C.F.R. § 3.344.

Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344, renders a rating decision void ab initio because the error is not in accordance with the law.  Greyzck v. West, 12 Vet. App. 288, 292 (1999); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  Since the November 2007 rating decision that accomplished the reduction of the 30 percent evaluation at issue did not properly apply the provisions of 38 C.F.R. § 3.344 , the reduction is void.  The appropriate remedy in this case is a restoration of the 30 percent evaluation effective on the date of the reduction.  See Hayes, 9 Vet. App. at 73 (improper reduction reinstated effective date of reduction). 

Accordingly, the Board finds that restoration of the 30 percent evaluation for PFB and dry skin, effective February 1, 2008, is warranted.


ORDER

The reduction in evaluation for PFB and dry skin, was not proper, restoration of the 30 percent evaluation is granted effective February 1, 2008.


REMAND

In the February 2012 remand, the Board directed that the RO/AMC ask the Veteran to identify any additional sources of recent treatment or evaluation he received for a skin disability, and to secure any copies of records from identified sources.  The record reflects that the AMC only contacted the Veteran regarding scheduling for a VA examination, and never requested that the Veteran identify any additional treatment he received.  As any current treatment the Veteran received for his skin disability is highly relevant to the current appeal, the case must be remanded so that the AMC can contact the Veteran in compliance with the Board's February 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Board notes that the record raises a question as to the Veteran's  current representative.  Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  38 C.F.R. § 14.631(e)(1).  A power of attorney, executed on either VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) or VA Form 21-22a (Appointment of Attorney or Agent as Claimant's Representative), is required to represent a claimant before VA and to authorize VA's disclosure of information to any person or organization representing a claimant before VA.  38 C.F.R. § 14.631(a).

Here, the paper claims file contains a VA Form 21-22, dated in December 2009, in favor of Disabled American Veterans (DAV).  There is no indication that the power of attorney had been revoked.  In addition, DAV prepared an informal hearing presentation in the case in May 2014.  However, the Veteran's VBMS electronic file indicates that his current representative is North Carolina Division of Veterans Affairs (NCDVA), but no VA Form 21-22 in favor of NCDVA has been associated with the claims file.  The Board also notes that the Veteran's current address in his VBMS file, is located in North Carolina.

In light of the foregoing, it appears that the Veteran may have at some point executed a VA Form 21-22 in favor of NCDVA, thereby revoking the prior power of attorney in favor of DAV.  Thus, before any further action, to include re-adjudication, is accomplished, clarification of the Veteran's representation is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should clarify, in writing, the Veteran's intentions regarding his representation in this appeal, and appropriate documentation (i.e., VA Form 21-22 or VA Form 21-22a) concerning such representation should be associated with the claims file.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of complete records any facilities where he has received treatment for his skin disability.  After receiving the completed VA Form 21-4142, VA should obtain the records and associate them with the claims file.

3.  After completing the above actions and any other development as may result from the actions taken above, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


